Citation Nr: 1309024	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-41 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for disorder of the legs.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to December 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina, which denied service connection for a leg injury, reopened the claim for service connection for PTSD and denied the claim on the merits.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the service connection claim for PTSD as reflected on the title page to include other diagnosed psychiatric disorders. 

In addition, subsequent to the September 2009 rating decision and August 2010 statement of the case, additional relevant evidence was added to the Virtual VA claims file, including a January 2011 VA PTSD examination, which has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  While this evidence is potentially pertinent to the claim on appeal, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 (2012).

The issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.




FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied service connection for PTSD. 

2.  The evidence received since the January 2006 rating decision relates to an unestablished fact of an in-service stressful event that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD.

3.  The Veteran did not engage in combat with the enemy.

4.  The Veteran did not experience a leg injury or disease during service. 

5.  There is no current disability with respect to the claimed residuals of a leg injury.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A.           § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for disorder of the legs have not been met.                 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.102, 3.159, 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  Because the determination below constitutes a grant of the application to reopen service connection for an acquired psychiatric disorder, to include PTSD and depression, there is no reason to discuss the impact of the VCAA on the particular issue of whether new and material evidence was received by VA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, the Board will proceed to review compliance with the VCAA.  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 
VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An April 2009 VCAA notice letter substantially satisfied the provisions of                  38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the degree of disability assignable. 

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a leg injury in service, there is no duty to provide a VA medical examination or opinion.  Service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a leg injury or even chronic leg disorder symptoms in service.  The Board also finds that the Veteran's statements regarding an in-service injury to his legs are not credible.  As such, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a leg disorder.  See           38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).   

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).
The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private hospital records, VA treatment records, and statements from the Veteran, his wife, and his representative.   

Reopening of Service Connection for an Acquired Psychiatric Disorder

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 
Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

In a January 2006 rating decision, the RO denied service connection for PTSD for lack of a verified in-service stressor.  The Veteran entered a notice of disagreement in June 2006, within one year of notice of the January 2006 rating decision.  In a subsequent statement of the case, the RO continued the denial of service connection for PTSD and the Veteran did not appeal.  For this reason, the January 2006 rating decision denial of service connection for PTSD became final.  38 U.S.C.A.                   § 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the January 2006 rating decision included          (1) service treatment and personnel records; (2) a February 2005 statement from the Veteran alleging that he witnessed the death of a fellow servicemember (Captain Hill) and further stated that prior to a parachute jump in 1980 his static line was cut and signed "Mickey Mouse"; (3) Hampton VA Medical Center treatment records from September 2004 to December 2004; (4) medical records from Albemarle Mental Health Clinic dated September 1989 to December 1989; and (5) Albemarle Hospital records from February 1990 to May 1990.  In the January 2006 rating decision, the RO found that the Veteran was not stationed at Fort Bragg at the same time that Captain Hill was killed in the parachuting accident.  As such, the RO denied the Veteran's service connection claim for PTSD based on the lack of a verified in-service stressor.  

For evidence to be new and material, it would have some tendency to verify an in-service stressful event.  In support of the current application to reopen service connection for an acquired psychiatric disorder, to include PTSD and depression, the new evidence of record associated with the record since the January 2006 rating decision includes: (1) a September 2008 claim to reopen service connection for PTSD; (2) newspaper article dated May 1980 relating to the circumstances of one of the Veteran's alleged in-service stressors; (3) Hampton VA Medical Center treatment records from January 2006 to December 2008; (4) medical records from Albemarle Mental Health Clinic received March 2009; (5) the Veteran's statements dated September 2008, December 2008, May 2009, October 2009, and December 2009 which discuss the details of the claimed in-service stressor events; (6) his wife's statement dated December 2008; (7) an October 2010 statement from the Veteran's representative; and (8) a VA PTSD examination dated January 2011.

In his May 2009 statement, the Veteran reported that he was stationed at the Airborne school in the 45th Company at Fort Benning, Georgia.  During one parachute jump in February 1980, the Veteran contends that his parachute did not inflate correctly and he had to pull the reserve parachute.  According to the Veteran, he was mentally distraught after this incident.  The Board finds that this evidence is new as the Veteran had not previously reported this incident prior to the January 2006 rating decision.  The Board also finds that this evidence is material as it relates to an unestablished fact of an in-service stressful event that is necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In his September 2008 and May 2009 statements, the Veteran further claims that in April 1980 he was sent to the 82nd Airborne Battalion at Fort Bragg, North Carolina (Pope Airforce Base).  Prior to making a jump, the Veteran contends that his company was told to lie in the prone position so that a parachute inspection could be conducted.  According to the Veteran, during his parachute inspection, it was found that his static line was cut and signed "Mickey Mouse."  The Veteran contends that this incident caused significant distress which caused him to go AWOL during service in order to avoid future jumps.  In support of this incident, the Veteran submitted a newspaper article dated May 27, 1980 which discussed the inspection of three sabotaged parachutes at Fort Bragg sometime between March 26, 1980 and May 27, 1980.  The Board finds that the newspaper article is also new and material as it provides some corroborating evidence of the Veteran's claimed in-service stressor event.  

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's additional statements for the limited purpose of reopening a claim, the Board finds that the January 2011 VA PTSD examination, which included the Veteran's reported history of the in-service stressor events, the May 2009 statement, and the May 1980 newspaper article are new and material as they relate to an unestablished fact necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression; specifically, they provide some supporting evidence that a claimed in-service stressor actually occurred.  Accordingly, the evidence is new and material, and the claim for service connection for an acquired psychiatric disorder, including PTSD and depression will be reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection for a Leg Disorder

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disorder of the legs is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In rendering a (merits) decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Analysis of Service Connection for Disorder of the Legs

Initially, the Board finds that the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed leg disorder is related to combat.  As such, the combat rule is not applicable.                   38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2012).

The Veteran seeks service connection for residuals of a claimed in-service injury to his legs.  In his May 2009 and October 2009 statements, the Veteran reported that he was stationed at Airborne school in the 45th Company at Fort Benning, Georgia.  The Veteran stated that during one parachute jump in February 1980 his parachute did not inflate correctly and he had to pull the reserve parachute.  According to the Veteran, this incident jammed his feet into the ground, causing his legs and knees to "feel like they were broken."  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's statements regarding an in-service leg injury are not credible.  The Veteran claims that he injured his legs during a parachute jump in February 1980 and had to be carried to a building where he was examined and placed on sick call for the day.  See January 2011 VA examination.  The Board finds, however, that the evidence of record is inconsistent with, and outweighs, this contention.  Except for the absence of a service separation examination report, the service treatment records appear complete.  Although there is no separation examination of record, service treatment records show no injury, complaints, or treatment during service for a leg injury or leg disorder.  The Veteran was treated in service for various complaints (urethral discharge in August 1980 and September 1980), including of an orthopedic nature (shoulder pain in October 1980), but did not report a leg injury or leg pain or complaints.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7)). 

Further, post-service medical evidence from the Hampton VA medical center and the Albemarle Hospital are negative for complaints of residuals of a leg injury or any reported history of a leg injury in service.  The Veteran did report complaints of right knee pain; however, service connection for a right knee condition was previously denied by the RO in January 2005.  No other medical evidence has been received since service separation to support the Veteran's contention that a leg injury occurred during service.  The Board finds that the weight of the evidence demonstrates that the Veteran did not in fact sustain a leg injury in service.  

The Board further finds that the weight of the competent evidence shows no current disability for the claimed leg disorder.  Medical records from Albemarle Mental Health Clinic and Albemarle Hospital records do not reveal any complaints, treatment, or diagnosis of any leg disorder.  As discussed above, the Veteran was seen in September 2004 at the Hampton VA medical center with complaints of right knee pain; however, X-rays were normal and no complaints, treatment, or diagnosis for a leg disorder were noted.   

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a disorder of the legs.  As the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.

Service connection for disorder of the legs is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim for service connection.   38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

The Veteran has a current diagnosis of chronic PTSD and major depressive disorder with psychosis.  See August 2008 VA treatment record and January 2011 VA PTSD examination.  

In regard to an in-service stressor, the Veteran has claimed that two in-service events are responsible for his currently diagnosed PTSD and depression.  Specifically, the Veteran stated that he was stationed at Airborne school in the 45th Company at Fort Benning, Georgia.  The Veteran contends that during one parachute jump in February 1980 his parachute did not inflate correctly and he had to pull the reserve parachute.  The Veteran asserts that after this incident occurred he was mentally distraught.  

In April 1980 the Veteran claims that he was sent to the 82nd Airborne Battalion at Fort Bragg, North Carolina (Pope Airforce Base).  Prior to performing a parachute jump, the Veteran contends that his company was told to lie in the prone position so that a parachute inspection could be conducted.  According to the Veteran, during his parachute inspection, it was found that his static line was cut and signed "Mickey Mouse."  The Veteran contends that this incident caused significant distress which caused him to go AWOL during service in order to avoid future jumps.  In support of this incident, the Veteran submitted a newspaper article dated May 27, 1980 which discussed the inspection of three sabotaged parachutes at Fort Bragg sometime between March 26, 1980 and May 27, 1980.  The Veteran maintains that these incidents occurred and are the cause of his currently diagnosed PTSD and depression.

In a memorandum dated June 2009, the RO indicated that the information required to corroborate the Veteran's claimed stressors was insufficient to send to the           U.S. Army and Joint Services Records Research Center (JSRRC), the Marines Research Center, and/or the National Archives and Records Administration (NARA) for verification.  Based on the Veteran's statements, which include dates, locations, unit assignment, and details of the incidents, the Board has determined that there is sufficient information to conduct research of the Veteran's claimed in-service stressors through official sources.  Accordingly, a remand is warranted.
Further, as noted in the introduction, subsequent to the September 2009 rating decision and August 2010 statement of the case, additional relevant evidence was added to the Virtual VA claims file, including the January 2011 VA PTSD examination, which has not been considered by the AOJ in the first instance.   See 38 C.F.R. § 20.1304 (2012).

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, is REMANDED for the following action:

1.  The RO should forward the Veteran's stressor information to the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate records depository such as the Marines Research Center, and/or the National Archives and Records Administration (NARA) for research into corroboration of the claimed stressors.  The JSRRC, NARA, and/or the Marine Research Center should be asked to provide any information available which might corroborate the Veteran's alleged stressors and any other sources that may have pertinent information.  If negative responses are received, the claims file should be properly documented in this regard. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, should be readjudicated in light of all the evidence of record, including the January 2011 VA PTSD examination report in the Virtual VA file.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


